Title: To James Madison from James Simpson, 8 October 1803
From: Simpson, James
To: Madison, James


					
						No. 66.
						Sir
						Tangier 8th. October 1803.
					
					 I have the honour of acquainting you the Emperour reached this place on Wednesday last, but the Prime Minister Sidy Muhammed Selawy having been sent to Tetuan on some busyness His Majesty has not yet given Audience to the Consuls or any other Christian.  Commodore Preble anchored in this Bay on Tuesday with the Nautilus Schooner.  On Wednesday Night the New York and John Adams Frigates also arrived, and they all remain here.  This Squadron has paid every respect to His Majesty and on his part he has shewen equal marks of Friendship.  On Thursday Evening His Majesty was pleased to send me notice he had ordered ten head of Cattle, twenty Sheep and some Fowles to be sent in his Name for the Ships, which was done yesterday.  This morning I wrote His Majesty a Letter of acknowledgement for this mark of attention.  Translation of the answer I have just received you will find with this, which request you will lay before the President.
					 You have also herewith translation of the Order mentioned in that Letter for Release of the Brig Hannah with her Cargo detained at Mogadore.  His Majesty having thus so readily given up that Vessel, is a fresh proof of his desire for Peace, for the furtherance of which it is the Commodores intention to give up the Mirboha and Crew, when His Majesty shall by an Act in writing declare himself at Peace and Friendship with the United States and Ratify the Treaty of 1786, all which I have no doubt but he will readily do.
					 In my oppinion no fixed determination can properly be taken Respecting the Meshouda untill the pleasure of The President be known on the subject, which I trust will soon appear.  Monday being appointed for not only Commodore Preble and myself to have an Audience of the Emperour, but that all the Consuls shall also see him we conclude the Minister will be here tomorrow.
					 As I have not been honoured with your Commands on subject of drawing for my Sallary on London since failure of Messrs. Bird Savage & Bird of that City, and six Months having expired since my draft on them, I took the liberty under 6th. Inst. to draw a Bill on you to order of John Gavino Esqr. payable thirty days after presentation for One thousand dollars on that Account which I advised by No. 65, and now beg to repeat my request of its being paid accordingly.  I have the honour to be with great respect and esteem Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
